Case 2:20-cv-07076-JMV-JBC Document 26 Filed 01/22/21 Page 1 of 2 PageID: 371



                        THE UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF NEW JERSEY



      SALERNO MEDICAL ASSOCIATES, LLP,

                          Plaintiff,

             v.
                                                        CASE NO.: 1:20-cv-07076
      INTEGRITY PRACTICE SOLUTIONS,
      LLC, INTEGRITY MEDICAL SOLUTIONS,
      LLC, and CHINTAN TRIVEDI,

                         Defendants.


                                NOTICE OF VOLUNTARY DISMISSAL

             Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiff hereby voluntarily dismisses Counts 1

      through 5, Counts 7 through 10, and Counts 12 through 13 with prejudice. Plaintiff voluntarily

      dismisses Counts 6 and 11 without prejudice. Neither party admits to any wrongdoing, and

      Defendants expressly deny any and all wrongdoing alleged in this action.



                                          Respectfully submitted,

                                                  MANDELBAUM SALSBURG, P.C.
                                                  Attorneys for Plaintiff




                                                  By:       /s/Steven W. Teppler
                                                              Steven W. Teppler, Esq.
                                                              NJ Bar No. 30982019
                                                              3 Becker Farm Road
                                                              Roseland, New Jersey 07068
                                                              Tel. 973.736-4600
      DATED: January 22, 2021                                 Fax. 973-736-4670
             Roseland, New Jersey                             Email: steppler@lawfirm.ms




                                                        1
Case 2:20-cv-07076-JMV-JBC Document 26 Filed 01/22/21 Page 2 of 2 PageID: 372




                                           Certificate of Service

      I hereby certify that on January 22, 2021, a copy of the foregoing was served on Jason
      Silberberg, Esq., counsel for all Defendants, through the Court’s electronic case management
      program.

                                           /s/ Steven W. Teppler
                                           Steven W. Teppler




                                                     2
